IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37030

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 543
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 7, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CASEY JOE CUTLER,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of thirty years, for robbery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Casey Joe Cutler pled guilty to robbery. I.C. §§ 18-6501, 18-6502. The district court
sentenced Cutler to unified life sentence, with a minimum period of confinement of thirty years.
In exchange for his guilty plea, additional charges, including an allegation that Cutler was a
persistent violator, were dismissed. Cutler appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cutler’s judgment of conviction and sentence are affirmed.




                                                   2